Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the communication(s) received 6/29/2022. 
As per the claims filed 1/31/2022:
Claims 1-20 are pending.
Claim(s) 1, 9, 12 is/are independent claim(s).

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10922485. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in patent no. 10922485 anticipate all limitations of claims 1-15, 18-20. See below.
Claims 16-17 are rejected for being dependent o a rejected base claim.

1. The Patent discloses A method, comprising: 
receiving via a user input a string including a first set of characters and a second set of characters positioned on either side of a dividing symbol [col 7, lines 1-3]; 
converting the first set of characters into a first standardized input that establishes a set and a scope of a plurality of items of a data set to sort into a number of groups based on a numerically sortable attribute of the data set, the first standardized input also establishing the number of groups [col 7, lines 4-7]; 
converting the second set of characters into a second standardized input that establishes how to delineate the set of the plurality of items of the data set into the number of groups based on the numerically sortable attribute of the data set [col 7, lines 8-12]; and 
displaying, on a graphic user interface, the number of groups, each group populated by a subset of the set of the plurality of items of the data set as delineated by the second standardized input [col 7, lines 13-17].

2. The Patent discloses the method of claim 1, wherein the first set of characters is positioned to the left of the dividing symbol, and the second set of characters is positioned to the right of the dividing symbol [col 7, lines 19-21].

3. The Patent discloses the method of claim 1, wherein the first set of characters is a single number and converting the first set of characters comprises establishing the data set as the set of the plurality of items of the data set, and also comprises establishing the single number as the number of groups [col 7, lines 22-27].

4. The Patent discloses the method of claim 3, wherein the second set of characters is a second single number and converting the first set of characters comprises establishing ranges of the set of the plurality of items of the data set, the ranges defined by the second single number as compared to the numerically sortable attribute, wherein the ranges are inclusive of last number in the range, and also comprises delineating the subset of the set of the plurality of items of the data set based on the ranges to each of the number of groups [col 7, lines 28-39].

5. The Patent discloses the method of claim 1, wherein the first set of characters includes at least one preliminary number and a last number where each number is separated by a comma and converting the first set of characters comprises establishing groups of the number of groups that each end on a respective preliminary number as compared to the numerically sortable attribute, and also comprises establishing the last number as a number of groups in addition to those defined by the at least one preliminary number [col 7, lines 40-49].

6. The Patent discloses the method of claim 5, wherein the second set of characters is a single number and converting the second set of characters comprises establishing ranges of the set of the plurality of items of the data set, the ranges defined by the single number as compared to the numerically sortable attribute, wherein the ranges are inclusive of last number in the range, and also comprises delineating the subset of the set of the plurality of items of the data set based on the ranges to each of the number of groups [col 7, lines 50-59].

7. The Patent discloses the method of claim 1, wherein the first set of characters is a range of numbers defined by a first number and a second number separated by a dash and converting the first set of characters comprises establishing the data set bounded by and including the first number and the second number as compared to the numerically sortable attribute as the set of the plurality of items of the data set [col 7, lines 60-67].

8. The Patent discloses the method of claim 7, wherein the second set of characters is a single number and converting the second set of characters comprises establishing additional ranges of the set of the plurality of items of the data set, the additional ranges defined by the single number as compared to the numerically sortable attribute, wherein the additional ranges are inclusive of last number in the range, and also comprises delineating the subset of the set of the plurality of items of the data set based on the additional ranges to each of the number of groups[col 8, lines 1-11].

9. The Patent discloses a method, comprising: 
displaying, on a graphic user interface, a data set, the data set including a plurality of items that each include a numerically sortable attribute [col 8, lines 17-20]; 
receiving via a user input a string including a number of grouping notations, each grouping notation including a first set of characters and a second set of characters positioned on either side of a dividing character[col 8, lines 21-24];
isolating each grouping notation from the input string based on identification of a punctuation character occurring after an instance of the dividing character [col 8, lines 25-28]; and, 
for each grouping notation isolated, converting the first set of characters into a first standardized input that establishes a set of the plurality of items of the data set to sort into a number of groups based on the numerically sortable attribute of the data set[col 8, lines 30-33];  
converting the second set of characters into a second standardized input that establishes how to delineate a set of the plurality of items of the data set into the number of groups based on the numerically sortable attribute of the data set[col 8, lines 34-38]; and 
displaying, on the graphic user interface, the number of groups, each group populated by a subset of the set of the plurality of items of the data set as delineated by the second standardized input [col 8, lines 39-42].

10. The Patent discloses the method of claim 9, wherein the first set of characters is positioned to the left of the dividing symbol, and the second set of characters is positioned to the right of the dividing symbol [col 8, lines 43-46].

11. The Patent discloses the method of claim 9, wherein the first set of characters is a first number and a second number separated by a comma and converting the first set of characters comprises establishing the data set greater than or equal to the first number as compared to the numerically sortable attribute as the set of the plurality of items of the data set, and also comprises establishing the second number as the number of groups [col 8, lines 47-55].

12. The Patent discloses a method, comprising: displaying a data set on a graphic user interface, the data set including a plurality of items that each include a numerically sortable attribute [col 8, lines 56-59];
receiving a user input comprising a string having a first set of characters and a second set of characters positioned on either side of a dividing symbol[col 8, lines 60-63].
 converting the first set of characters into a first standardized input that establishes a set of the plurality of items of the data set to sort into a number of groups based on the numerically sortable attribute of the data set [col 8-9, lines 63-1].
 converting the second set of characters into a second standardized input that establishes how to delineate the set of the plurality of items of the data set into the number of groups based on the numerically sortable attribute of the data set [col 9, lines 1-5].
 and generating instructions to the graphic user interface to update display of the data set to include the number of groups, each group populated by a subset of the set of the plurality of items of the data set as delineated by the second standardized input [col 9, lines 6-11].


13. The Patent discloses the method of claim 12, wherein the first set of characters is positioned to the left of the dividing symbol, and the second set of characters is positioned to the right of the dividing symbol [col 9, lines 12-15].

14. The Patent discloses the method of claim 12, wherein the first set of characters is a first number and a second number separated by a comma[col 9, lines 39-42].

15. The Patent discloses the method of claim 12, further comprising converting the first set of characters by establishing the data set greater than or equal to the first number as compared to the numerically sortable attribute as the set of the plurality of items of the data set and establishing the second number as the number of groups [col 9-10, lines 16-5].

18. The Patent discloses the method of claim 12, wherein the first set of characters is a single number [col 10, lines 6-7].

19. The Patent discloses the method of claim 12, further comprising converting the first set of characters by establishing the data set as the set of the plurality of items of the data set and establishing the single number as the number of groups[col 10, lines 6-12].

20. The Patent discloses the method of claim 12, wherein the dividing symbol is any of:"@”; “/” or “\”. [col 10, lines 13-16].


Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The claims recite subject matter that is similar to that found to be allowable in parent application 16/507,561 now patent 10922485. Reasons for allowance were included in the Non-final dated 9/18/2020.
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOWARD CORTES/           Primary Examiner, Art Unit 2144